698 S.E.2d 658 (2010)
STATE of North Carolina
v.
Eric Raymond CHAMBERS.
No. 194P10.
Supreme Court of North Carolina.
June 16, 2010.
Anne Bleyman, for Eric Raymond Chambers.
Joseph Herrin, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant-Appellant on the 10th of May 2010 in this matter pursuant to G.S. 7A30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 16th of June 2010."